 In the Matter of BETHLEHEM-HINGHAM 'SHIPYARD,INC.andBETH-LEHEM-HINGHAM SHIPYARD INDEPENDENT UNIONIn the Matter of, BETE=L 'EM-HINGHAM SHIPYARD, INC.andBETH-LEHEM-HINGHAM SHIPYARD INDEPENDENT UNIONIn the Matter of BETHLEHEM-HINGHAM SHIPYARD, INC.andBETH-LEHEM-HINGHAM SHIPYARD INDEPENDENT UNIONCases Nos.1-R-1887 1-R-1888 and 1-R-1931respectively.-DecidedJuly 12, 1944Messrs. Robert A. ZottoliandRobert J. Thomson,both of Quincy,Mass., andMr. John T. Hannon,of Randolph, Mass., for the Union?Mr. Gerald J. Reilly,of Bethlehem, Pa.,Messrs. Francis LongandH. J. Gorman,both of Hingham, Mass.,Mr. Clement A. Briggs,ofPlymouth, Mass.,Mr. E. G. Anderson,of Quincy, Mass., andMessrs.Cravath, Swaine c& Moore,byMessrs. C. A. McLainandliamson,both of New York City, for the Company?Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate 'petitions and an amended petition 8 duly filed byBethlehem-Hingham Shipyard Independent Union, herein called theUnion, alleging that questions affecting commerce had arisen concern-ing the representation of. employees of Bethlehem-Hingham, Ship-building, Inc., Hingham, Massachusetts, herein called the Company,the National Labor Relations Board provided for appropriate hear-ings upon due notice before John W. Coddaire, Jr.., Trial Examiner.1Mr Zottoliappeared for the UnionIn all three cases;Messrs. Thomson and Hannonso appearedin Cases Nos 1-R-1887 and 1-R-1888.MessrsReilly, Long,and Briggs appeared specially for the Company in all three cases ;Mr. Andersonappearedspecially=for the Companyin Cases'Nos.'1-R-1887 and 1-R-1888;Mr. Gorman appearedspecially for the Company only in Case No 1-R-1888, and Messrs.McLain and Williamsonappeared specially for the Company only in CaseNo. 1-R-1931.8An amended petition was filed inCase No. 1-P-1931.57 N. L.R. B.,'No. 37.'- .205 -206DECISIONS OF NATIONAL LABOR RELATIONS BOARDSaid hearings were held at Boston, Massachusetts, on June 8 and 19,1944.The Company and the Union appeared,4 participated, and wereafforded full opportunity to be heard, to examine aiid cross-examinewitnesses, and to introduce evidence bearing, on the issues.The Com-pany moved at each hearing to dismiss the petition therein: The TrialExaminer referred the motions to the Board for.decision. For reasonshereinafter set forth, each of these motions is hereby denied.Thecial error and are hereby affirmed., All parties were afforded an op-portunity to file briefs_with the Board.The Board, on its own motion, hereby consolidates the foregoingcases for the purpose of decision, and, upon the consolidated record,makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBethlehem-Hingham, Shipyard, Inc., a Delaware corporation, oper-ates a yard located at Hingham, Massachusetts, which is solely en-gaged in the construction of vessels for. the, United States Navy_Department. Said yard and'all the shipbuildiiig facilities therein areowned by the United States Navy Department.During the periodcommencing February 1, 1942, and lasting until May 1, 1944, theaggregate value of all materials used by the Company in the con-struction of vessels was in excess of $95,000,000, of which more than90 percent was delivered to the yard from points outside the Common-wealth of Massachusetts.During the same period, the amount billedby the Company to the United States Navy Department for work inthe construction of vessels at the yard was approximately $217,700,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act:H. THE ORGANIZATION INVOLVEDBethlehem-Hingham Shipyard Independent Union is an, unaffiliatedlabor organization, admitting' tomembership employees, of theCompany.III.THE QUESTIONS CONCERNING REPRESENTAIION-The Company refuses to grant recognition to the Union as the bar-gaining representative of employees in the, three units proposed bythe Union,,' contending that each unit is inappropriate, and, in addi-4The Company appeared specially in each of the ,proceedingspending decision uponmotions to dismiss hereinafter referred toEmployees engaged in the yard 'fire department (Case No 1-R-1887) ; yard'policedepartment (Case No 1-R-1888) ; and accounting department (Case No 1-11-1931). BETHLEHEM-HINGHAM SHIPYARD, INC.'207tion,',tha't the, persons involved in two of the units are not "eni-ployees" withinthe meaning of the' Act.'Reports of a Board Field 'Examiner, introduced into evidence atthe hearings, indicate that the Union represents a substantial numberof employees in each 'of the units which it proposes?We find that questions affecting commerce have arisen concerning,the, representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSCase No. 1-R-1887In this proceeding, the Union seeks a unit composed of, all employeesof the yard fire department of the Company, excluding the chief, thedeputy chief, captains, and lieutenants.The Company contends thatthe unit sought is inappropriate on the ground that the interests ofthese_elnployees are identified with management and that there wouldbe a conflict between their duties and responsibilities to the Companyand their interests as members of a labor organization, particularlyone which represents production and 'maintenance employees ; s how-ever, if overruled in this contention, the Company contends that thefemale clerk of the department should be excluded, in addition to theforegoing exclusions which the Union seeks.CI'he record discloses that the employees in the yard fire departmentare engaged in operating the fire equipment in and about the premises;maintaining fire houses, extinguishers, the fire alarm system, and otherfire fighting equipment; preventing fire and explosions; and puttingout fires. In connection with these duties, they perform certain car-pentry, painting, and other maintenance work.Although they-areneither armed nor militarized, they are uniformed and are paid' aweekly salary.They have authority to stop work in connection withtheir fire prevention functions, but such authority is a natural concom-itant of their duties.,In previously discussing the appropriateness of a similar unit, westated that "self-organization for collective bargaining is not incom-eCases Nos.1-R-1888 and1-R-1931.The reports of the Field Examiner may be summarized by the following chartNodesiq-h o annationsCase NoiUnit submitted1=R-1887-----------------------------------------------541-R-1888---------------------------------------------- 2341481-R-1931-------------------------------------------; - 699422ion Febiuaiy 23, 1944,the Union was certified as the'representative of all production,maintenance,and warehouse employees of the Company, excluding,inter alga,employeesof the yard fire department,the yard police department,timekeepers, piece-work.counters,and general office and clerical employees.54 N. L. R. B. 631. , 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDpatible with an efficient and faithful discharge of, duty., Should'.theperformance ' of an employee 'deteriorate,, the Company always hasrecourse to its normal disciplinary authority to insure the maintenanceof its,standards of work." 9The female clerk in the yard fire department takes dictation andperforms typing, filing, and other clerical duties.We are of theopinion that the nature of her duties warrants her exclusion from aunit of firemen.We find that all employees of the Company's yard fire department,excluding clerical employees, the chief, the deputy chief, captains,lieutenants, and all other supervisory employees with authority, tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.Case No. 1-R-1888In this proceeding,,the Union seeks a unit composed of all' employeesof the yard police department; excluding the chief, the deputy chief,captains, lieutenants, and sergeants.The Company contends that theemployees in this department are not "employees" within the meaningof the Act, inasmuch as their duties require that they act solely onbehalf of management in disciplining other employees, and that a unitcomposed of such employees is inappropriate. In support of its con-tention, the Company argues that the acts of these employees bind itto the extent. that, in certain instances, the Company may be open tocharges of unfair labor practices; and that to permit these employeesto be represented by the same labor organization which represents theproduction and maintenance employees 10 would bring about a situa-tion not conducive to the proper performance of their duties; how-ever, in the event that this contention is not sustained by the Board,the Company asserts that three members of the yard police departmentwho perform investigatory work, the clerical employees attached tothe department, the equipment guard, and the,six escorts attached tothe department should be excluded, in addition to the exclusions soughtby the Union.The general functions of the yard police department consist of theprotection of property and persons in the yard and in the maintenanceof order.The employees in the department enforce company regula-tions and have the' authority to apprehend employees found violatingregulations.They are uniformed, but not militarized, and are paid asalary based upon a 40-hour week, plus time and a half for overtimework.sMatter of Consolidated ShipbuildingCorporation,52 N. L. R. B. 1405 gat 1407.10 See footnote 8,supra. BETHLEHEM-HINGHAM SHIPYARD,INC.209We have previously rejected arguments. similar to those advancedby the Company respecting identical types of employees IlThe Company employs three guards in the investigating division ofthe yard police department whose duties, consist of investigating ap-plicants for positions in the yard.. These duties are routine and partof the policing functions of the department.Furthermore, suchduties do not give these employees access to confidential informationrelating to personnel policies of the Company. 'Accordingly, we shallinclude them.The Company employs one'guard whose sole duty is to care for theequipment of the department.His duties are an integral part of theyoperation of the department and we see no' reason for excluding himfrom the unit.-There are' six uniformed escorts, classified as such, attached to thedepartment, whose' duties are to accompany visitors into and aboutthe yard and to assist persons needing direction or escort.We areof the opinion that the functions of these employees are sufficientlyrelated to those of the guards to warrant their inclusion within the unit.Included within 'the yard police department are a group of fiveemployees. classified as clerks and stenographers who perform clericalduties.These employees, who are not uniformed, type and file thereports of the department.As in the case of the clerical attached tothe yard fire department, we are of the opinion that their duties aresufficiently different from those of the remaining employees in the yard'police department to warrant their exclusion.We, find that all employees of'the Company's'yard police depart-ment, inguards performing investigation work, equipmentguards, and escorts, but excluding clerical employees, the chief, -thedeputy chief, captains, lieutenants, sergeants, and all other supervisory-employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively-recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.Case No. 1-R-1931-The Unionseeks a' unitcomposed ofall employeesof the Companyengaged inthe Accounting Department (Symbol08), including time-keepers, piece-work counters,office, and clerical employees,I.B.M.operators,pay-roll divisionemployees,section,heads (including thegeneralclerk in the piece-workoffice), and leadingtimekeepers, butexcluding the worksaccountant,assistantsto theworks accountant,,,chief clerk,assistant chief clerks, cashiers,assistant cashiers, chief11Bethlehem Steel Company,Shipbuilding Division,East Boston Yards,50 N. L R B.172.601248--45-vo1 57-151 210DFCISIONSOF NATIONALLABOR RELATIONS BOARD'billing clerk, chief material clerk, chief of the ledger division, divisionheads, tabulating supervisors, chief of,pay roll, assistant chiefs of payroll, chief of time, assistant chiefs of time, supervisors of piece-workcounters, leading piece-work counters, and secretaries to the chief ofpay roll and chief clerk.The Company agrees that certain employeesof-the Accounting Department may properly constitute an appropriateunit, but contends that timekeepers, leading timekeepers, piece-work-counters, pay-roll employees, and section heads (including the generalclerk in, the,piece-work office) should be excluded on the ground that.they are integral parts of management and thus neither alone nor incombination with other categories of employees form an appropriateunit.The timekeepers and piece-work counters record time and keep-pro-duction figures.These records are used by the pay-roll division inthe, computation of wages.Their duties are primarily routine andmechanical in nature, and we are of the opinion that they may properlyconstitute part of an accounting department unit.12The employees attached to the pay-roll division 13 df the AccountingDepartment are divided into six sections which perform clerical func-tions.Their duties are routine and they do not have access to infor-mation relating to personnel policies of the Company.We shallinclude all employees in the pay-roll division of the AccountingDepartment.The record discloses that, section heads and leading timekeepers,although without authority to hire or discharge, have the power, to'"recommend such action.For this reason, we shall, exclude them fromthe"unit.The general clerk, in the piece-work office supervises 37employees and has the authority to recommend the hiring, discharg-in, and disciplining of such employees. 'We shall, consequently,exclude him from the unit.The record'further discloses the existence of an employee classifiedas chief of stock.His function is to keep on hand and provide'for theCompany's use an adequate supply of printed forms.Assisting himare six employees whom he may discharge.We find that he is asupervisory employee and we shall exclude him from the unit.In accordance with the foregoing, we find that all employees of theCompany engaged in the Accounting Department (Symbol 08), includ-ing timekeepers, piece-work counters, office and clerical employees,I.B.M. operators, and pay-roll division employees, but excludingsecretaries ,to the chief of pay roll and' chief clerk, section heads(including the general clerk in the piece-work office); leading time=12 flatter of GeneralMotorsCorporation,ChevroletMotor Division,53 N. L. R. B.109c:,,'J'IB M temployees are attached to this division ' BETHLEHEM-HINGHAM SHIPYARD,INC.211keepers, chief of stock, the works accountant, assistants to the worksaccountant,chief clerk,assistant chief clerks,cashiers,assistant cash-iers, chief billing clerk, chief material clerk; chief of the ledger divi-sion, division heads, tabulating supervisors,chief of pay roll, as-sistant chiefs of pay roll, chief of time, supervisors of piece-«orkcounters,leading piece-work counters,and,all othersupervisory em-ployees with authority to hire, promote,discharge,discipliaie,or other-wise effect changes in the status of employees,or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.V: THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by" secret ballot among theemployees in the appropriate units set forth in Section IV,supra,whowere employed during the pay-roll period immediately preceding thedate of the Direction of Elections herein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested.in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tivesfor the purposes of collective bargaining with Bethlehem-Hing-ham Shipbuilding,Inc.,Hingham,Massachusetts,separate electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the First Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the units found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll,period because they were ill or on vacationor temporarily laid off, and including'employees' in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged foilcause and have not been rehired or reinstated prior to the date of theelections, to determine whether or not they `desire to be represented. byBethlehem-Hingham Shipyard Independent Union, for the, purposesof collective bargaining.I